■ R. L. MURRAY, Justice. .
Appellant attempted an appeal from a judgment in the district court of Newton County in a suit in the nature of an election contest. Judgment was rendered and entered in favor of Theodore Lavine against Ellis Barrow on June 10, 1952. Barrow filed his motion for new trial June 10, 1952. Nothing is shown in the transcript as to calling the motion to the court’s attention, or presenting it to the court, or postponing the decision on the motion by agreement in writing by counsel. The motion for new, trial was therefore overruled by operation of law thirty days after it was filed,. July 10, 1952. The appeal bond was filed on September 4, 1952, and was therefore not filed in time to confer jurisdiction of the appeal on this court.
A hearing was attempted on the motion on August 8, 1952, but the careful trial judge entered an order on that date, holding that the motion had already been overruled by operation of law and that the trial court had no jurisdiction of the motion.
The appeal is dismissed for want of jurisdiction.